PEE CUEIAM.
The defendant was convicted in the municipal *89court of the city of Coquille of attempting to elude a police officer. Upon appeal he was also convicted of the same charge in the Coos County Circuit Court, after a trial by the court in each instance.
The defendant gave notice of appeal to this court from the circuit court judgment but made no designation of record so that there is no transcript of evidence and the only record before us is the trial court file. OES 19.074. Defendant filed a “brief” in propria persona.
 In the absence of a transcript of the evidence, the case presents no issue other than the .sufficiency of the uniform traffic citation to support the conviction. State v. Lemon, 251 Or 606, 447 P2d 394, cert denied 393 US 1004 (1968). The uniform traffic citation complies with OES 484.170① and is sufficient to charge the crime of attempting to elude a police officer, of which defendant was convicted, and the judgment must be affirmed.
Affirmed.

 ORS 484.170' provides:
“Except as provided in this section, a complaint in a traffic offense is sufficient if it contains the following:
“(1) The name of the court, the name of the state or of the city or other public body in whose name the action is brought and the name of the defendant.
“(2) A statement or designation of the offense in such manner as can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the offense is alleged to 'have occurred.
“(3) A certificate as provided in subsection (5) of ORS 484.150, signed by the complainant.”